DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I and species A1 in the reply filed on August 15, 2022 is acknowledged. Claims 4 and 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "an alternator” renders the claim indefinite. It is unclear how it relates to the previously sited limitation “one or more alternators” in claim 1.
Claim 8 recites the limitation "the wheel” which lacks antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 6 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tauveron et al. (US 2021/0167405).
In regard to claim 1, fig. 5-7 of Tauveron teaches a system for harvesting electricity using waste heat from a vapor compression refrigeration system, the system comprising:
a heat pump (18b, 18a), the heat pump comprising a condenser (17) and wherein the heat pump is operable for drawing heat from an environment (from the external source 9) and releasing heat at the condenser [17] (See ¶ 0134; fig. 5-7);
one or more Stirling engines (15) in operative association with the heat pump, wherein each Stirling engine of the one or more Stirling engines absorbs heat from the condenser (17) and outputs mechanical work (See ¶ 0134, 0141, 0145; fig. 5-7); and
one or more alternators (11) in operative engagement with the one or more Stirling engines (15), wherein each of the one or more alternators is operable for converting mechanical work provided by a respective one of the one or more Stirling engines into electricity (See ¶ 0134, 0141, 0148; fig. 5-7).
In regard to claim 5, Tauveron teaches the system of claim 1, wherein each Stirling engine of the one or more Stirling engines (15) comprises: a cold section (21) in thermal communication with an evaporator (16) of the heat pump such that the cold section of each Stirling engine of the one or more Stirling engines is cooled by the evaporator (16); and a hot section (20) in thermal communication with the condenser (17) of the heat pump such that the hot section of each Stirling engine is heated by the condenser (See ¶ 0117-0124).
In regard to claim 6, Tauveron teaches the system of claim 5, wherein a temperature differential is generated between the hot section (20) and the cold section (21) of each of the one or more Stirling engines (15) and wherein the temperature differential is used to drive each of the one or more Stirling engines (See ¶ 0134, 0145).
In regard to claim 8, Tauveron teaches the system of claim 1, further comprising: an alternator (11), wherein the alternator is in operative engagement with the wheel (26) of each of the one or more Stirling engines (See ¶ 0117, 0134, 0145).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Tauveron et al. (US 2021/0167405) in view of Walker (US 2018/0372337).
In regard to claim 2, Tauveron teaches the system of claim 1, wherein the heat pump comprises: an evaporator (4) in fluid flow communication with the condenser (17), wherein the evaporator (4) is configured to draw ambient heat from an environment (external source 9) and store the heat in a refrigerant (See ¶ 0128-0134; fig. 5-8); and
Tauveron further teaches a pump (7) to in fluid flow communication with the evaporator and the condenser (17), wherein the pump is configured to compress the refrigerant (See ¶ 0092, 0097, 0107, 0123, 0134; fig. 5-8), but does not explicitly teach a compressor in fluid flow communication with the evaporator and the condenser, wherein the compressor is configured to compress the refrigerant from the evaporator such that a temperature of refrigerant is increased.
However, Walker teaches a cogeneration system 15 including a closed-loop Brayton cycle heat engine 105 and vapor compression heat pump 405, wherein the heat pump comprises an evaporator (450) in fluid flow communication with the condenser (430), wherein the evaporator is configured to draw heat from another thermal energy source or reservoir and store the heat in the heat pump refrigerant and a compressor in fluid communication with the evaporator and the condenser, wherein the compressor is configured to compress the refrigerant from the evaporator such that a temperature of the refrigerant is increased (See ¶ 0070, 0082-0089; fig. 3). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the system of Tauveron by switching the pump with a compressor as a simple substitution, in view of the teachings of Walker, for the same purpose of compressing the refrigerant from the evaporator to increase the temperature of refrigerant.
In regard to claim 3, Tauveron in view of Walker teaches the system of claim 2, wherein the condenser is in fluid flow communication with the evaporator and the compressor and wherein the condenser is configured to receive a refrigerant from the compressor (as modified above in claim 2) and condense the refrigerant such that a pressure and temperature of the refrigerant are lowered (See Walker, ¶ 0087-0089).

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tauveron et al. (US 2021/0167405) in view of Tonooka et al. (US 2010/0132756).
In regard to claim 7, Tauveron teaches the system of claim 5, wherein the hot section of the Stirling engine includes a thermal accumulator [first chamber and second chamber] (See ¶ 0117), but does not explicitly teach the thermal accumulator is configured to trap heat from a light source.
However, Tonooka teaches FIG. 12 illustrates an example of the visible-light transmitting solar-heat reflective film, where solar radiant heat reflected by glasses 120 to 122 with a visible-light transmitting solar-heat reflective film is supplied as energy to a stirling engine (heat engine 124) through a heat collector 123 and a power generator 125 is thereby rotated to generate electric power (See ¶ 0087). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the Stirling engine by configuring to trap heat from a light source, in view of the teachings of Tonooka, since it has been shown that combining prior art elements to yield a predictable result is obvious whereby one having ordinary skills in the art would have consider to trap heat from other heat source in order to improve the Stirling engine efficiency by providing additional heat from other source, like solar light.

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tauveron et al. (US 2021/0167405) in view of Mook et al. (US 2020/0370446).
In regard to claim 9, Tauveron teaches the system of claim 1, wherein Tauveron teaches heat from refrigerant stored in the condenser is transfers to a hot section of each of the one or more Stirling engines (See ¶ 0134, 0141, 0145; fig. 5-7), but does not teach the condenser comprises a plurality of cooling fins.
However, Mook teaches an energy conversion apparatus, wherein the apparatus comprises a regenerator conduit c1000 includes a heat storage medium c1014 disposed therein. The heat storage medium c1014 may be any suitable thermal energy storage medium within which heat from the hot-side working-fluid pathways c1010 may be intermittently stored as the engine-working fluid flows from the regenerator body c800 to the cold-side working-fluid pathways c1012. In some embodiments, the heat storage medium c1014 may include a plurality of fin arrays c1016 (See ¶ 0094-0097). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the condenser to have a plurality of cooling fins, in view of the teachings of Mook, in order to improve the heat exchange efficiency of the condenser. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763